                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                         MISSOULA DIVISION



ROBERT HOLMES SCOTT II,                               CV 19-03-M-DWM

                    Plaintiff,

       vs.                                                  ORDER

SAFECO INSURANCE COMPANY OF
AMERICA,

                    Defendant.


     The parties having filed a stipulation for dismissal pursuant to Rule 41(a),

     IT IS ORDERED that the above-captioned cause is DISMISSED WITH

PREJUDICE, each party to pay its own costs. All pending motions are MOOT and

all deadlines are VACATED.
                       '-/
     DATED this    tD    day of April, 2019.
